FIRST AMENDMENT

TO

LIMITED LIABILITY PARTNERSHIP AGREEMENT







FIRST AMENDMENT TO LIMITED LIABILITY PARTNERSHIP AGREEMENT, dated 6 April, 2009,
effective as of 14 November, 2008 (“First Amendment”), by and among The Royal
Bank of Scotland plc, a public limited company incorporated in Scotland (“RBS”),
Sempra Commodities, Inc, a Delaware corporation (“SC”), Sempra Energy Holdings
VII B.V., a company formed under the laws of the Netherlands (“SEH VII”), Sempra
Energy, a California corporation (“Sempra Energy”) and RBS Sempra Commodities
LLP, a limited liability partnership formed under the United Kingdom Limited
Liability Partnership Act 2000  (the “Partnership”).  RBS, SC, SEH VII, Sempra
Energy and the Partnership may be referred to individually as a “Party” and
collectively as the “Parties.”







RECITALS:




WHEREAS, the Parties have entered into a Limited Liability Partnership
Agreement, dated 1 April 2008, (the “Partnership Agreement”), providing, among
other things, for the governance of the Partnership and the mutual rights and
duties of its Members; and




WHEREAS, each of the Parties desires to amend and supplement the Partnership
Agreement in certain respects as described in this First Amendment.




NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter set out and of other consideration (the receipt and sufficiency of
which are acknowledged), the Parties agree as follows:




1.  

Amendment of Schedule 3.   Schedule 3 of the Partnership Agreement is hereby
amended, supplemented and restated in its entirety to read as set forth on
Exhibit A hereto.




2.

Amendment of Clause 12.2.1. Clause 12.2.1 of the Partnership Agreement is hereby
amended by the addition of the following sentence at the end of Clause 12.2.1:




"The provisions of Clause 12.1.7 relating to resolutions in writing and
participation in meetings by means of any communication equipment shall apply,
mutatis mutandis, to any committees of the Board established pursuant to this
Clause 12.2.1."




3.

Miscellaneous.




a.

Except as expressly modified hereby, the Partnership Agreement remains in full
force and effect.  Upon the execution and delivery hereof, the Partnership
Agreement shall thereupon be deemed to be amended and supplemented as
hereinabove set forth as fully and with the same effect as if the amendments and
supplements made hereby were originally set forth in the Partnership Agreement,
and this First Amendment and the Partnership Agreement shall henceforth be read,
taken and construed as one and the same instrument, but such amendments and
supplements shall not operate so as to render invalid or improper any action
heretofore taken under the Partnership Agreement.




b.

This First Amendment may be executed in one or more counterparts, each of which
will be deemed to be an original copy of this First Amendment and all of which,
when taken together, will be deemed to constitute one and the same agreement.
 The exchange of copies of this First Amendment and of signature pages by
facsimile or email transmission shall constitute effective execution and
delivery of this First Amendment as to the Parties and may be used in lieu of
the original First Amendment for all purposes.  Signatures of the Parties
transmitted by facsimile or email shall be deemed to be their original
signatures for all purposes.




c.

This First Amendment shall be governed by, and construed in accordance with, the
laws of England.







[Remainder of page left blank intentionally]





In witness whereof this First Amendment has been duly executed.










SIGNED BY THE ROYAL BANK OF

SCOTLAND PLC in the presence of:

}

























SIGNED BY SEMPRA COMMODITIES,

INC. in the presence of:







}
















Mark A. Snell,

President



















SIGNED BY SEMPRA ENERGY

HOLDINGS VII B.V. in the presence of:













}



















Joseph A. Householder, Managing Director A










Dirk Peter Stolp, Managing Director B













SIGNED BY RBS Sempra

COMMODITIES LLP in the presence of:







}




























SIGNED BY SEMPRA ENERGY (solely

for the purposes of Clauses 13.1, 15.1, 15.2, 17, 18.5 and 19.2)  in the
presence of:







}
















Mark A. Snell,

Executive Vice President and

Chief Financial Officer








EXHIBIT A




Schedule 3




Sempra Utilities







Southern California Gas Company




San Diego Gas & Electric Company




Sempra Pipelines & Storage Corp. (and other Sempra Group subsidiaries, which
although not subsidiaries of Sempra Pipelines & Storage Corp., are included
within the Sempra Pipelines & Storage Corp. reportable segment for accounting
purposes and are related to the natural gas storage or natural gas pipeline
business.)  




Ecogas Mexico S. de R.L. de C.V.






